DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Remarks, filed January 7, 2022, are persuasive.  In particular, the Office agrees that direct metal deposition process of Mazumder supplies the powder feed material directly to a melt pool formed via the laser.  As such, the instantly claimed inspection of a formed powder layer cannot technically be completed insomuch as a powder layer is not actually formed.  
While other references, including those cited in the IDS filed November 8, 2021, do teach inspection of deposited powder layers, the solution is to either remove sintered defects (e.g., Kaneko (US 2016/0311025; abstract) or to readjust the powder bed prior to use of the laser (Bai et al, CN 106041076, par. 15).  The instantly claimed invention allows for the laser processing parameters to be adjusted based upon the deposited powder layer characteristics, which, in combination with the remaining claimed features, is distinct from the other methods described by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Colin W. Slifka/Primary Examiner, Art Unit 1732